.       .




                                            October 18, 1967



    Honorable Burton G Hackney                       Opinion No. M- 149
    Commissioner
    State Department of Public Welfare               Re: Eligibility of employees of Regionai Plan-
    John H. Reagan Building                              ning Commissions, Regional Education Me-
    Austin, Texas                                        dia Centers and Community Centers for
                                                         Mental Health and Mental Retardation for
    Dear Mr. Hackney:                                    Social Security coverage.

                   In your request for an opinion from this office you state the following:

                    “Title II, Section 218, of the Federal Social Security Act (42 USCA
            418) authorizes the extension of Social Security participation to the employees
            of instrumentalities    of the State or one or more political subdivisions.

                     “House Bill No. 603, Acts of the 52nd Legislature, Regular Session
             195 1, as amended, (Article 6950, Vernon’s Texas Civil Statutes) authorizes the
            State Department of Public Welfare as the State Agency to enter into agree-
            ments with the governing body of various political subdivisions for the exten-
            sion of this Social Security coverage to their employees” Section I, Subsectron
            (hj, of House Bill No, 603, defines a ‘political subdivision’ so as to mclude an
            instrumentality of the State or one or more political subdivisions. The El Paso
            Council of Governments and the San Antonio-Bexar County Organization for
            Regional Planning (SABCORP) are volunteer organizations of the cities and
            other governmental units operating under articles of agreement adopted under
            authority of Article 101 lm of Vernon’s Revised Civil Statutes of Texas. For a
            detailed description of the organization of these entities, reference is made to
            copies of the agreements which are attached for your ready reference

                    “Our first question is: Do these organizations - Regional Planning Com-
            missions created under ArticIe 101 lm of the Texas Statutes - for Social Secu-
            rity purposes come within the scope of the State law which authorizes coverage
            for the employees of an instrumentality of one or more political subdivisions?

                      “Also, your consideration and opinion is requested concernmg the
            eligibility for Social Security participation of the employees of the Regional
            Education Media Centers as created by Senate Bill No 408 of the 59th Texas
            Legislature., Regular Session, 1965 (Article 26543d Vernon’s Texas Civil
            Statutes)

                     “Each center is defined as an area center composed of one or more
            entire Texas School Districts Each center is to be governed in its local admm-
            istration by a Regional Media Board which is authorized to employ and pay
Honorable Burton G. Hackney, Page 2, (M-1.49)



       such personnel as is necessary to carry out the functions of the centers. The
       cost is to be borne by the State and each participating District in the area,

                “Our second question is: Do these Regional Education Media Centers
       for Social Security purposes come within the scope of the State law which
       authorizes Social Security coverage for the employees of an instrumentality of
       one or more political subdivisions?

                “In addition, your consideration and opinion is requested concerning
       the eligibility for Social Security participation of the employees of Community
       Centers for Mental Health and Mental Retardation as authorized under Article
       5547-203, Vernon’s Texas Civil Statutes. Each Community Center for Mental
       Health and Mental Retardation is created by the voluntary participation of one
       or more cities, counties or other political subdivisions or State agencies Each
       center is governed by a Board of Trustees which has broad administrative
       powers.

               “Our third question is: Do these Community Centers for Mental Health
       and Mental Retardation come within the scope of the State law which author-
       izes Social Security coverage for the employees of an instrumentality of one or
       more political subdivisions?



               Subsection   (h) of Section   1 of Article 695g, Vernon’s Civil Statutes, provides:

               “(h) The term ‘political subdivision’ includes an instrumentality of the
       State, of one or more of its political subdivisions, or of the State and one or
       more of its political subdivisions, but only if such instrumentality is a Juristic
       entity which is. legally separate and distinct from the State or subdivision and
       only if its employees are not by virtue of their relation to such juristic entity
       employees of the State or subdivision,”

                The creation of a “Regional Planning Commission” such as the El Paso Council of
Governments and the San Antomo-Bexar County Organization for Regional Plannmg IS author-
ized by Article 101 lm, Vernon’s Civil Statutes. Article 26543d, Vernon’s Civil Statutes, author-
izes the State Board of Education to provide for the establishment of Regional Education Media
Centers and Article 5547-203, Vernon’s Civil Statutes, authorizes the establishment of Commu-
nity Centers for Mental Health and Mental Retardation services

                 It is the opinion of this office that Regional Planning Commissions, Regional
Education Media Centers and Community Centers for Mental Health and Mental Retardation
are political subdivisions within the terms of Section 1 of Article 695g, Vernon’s Civil Statutes,
and that the employees of said political subdivisions are entitled to Social Securrty coverage
      -
  _        .




Honorable Burton G. Hackney, Page 3, (M-149)



                                        SUMMARY

                   Regional Planning Commissions, Regional Education Media Centers and
          Community Centers for Mental Health and Mental Retardation are political
          subdivisions within the provisions of Section 1 of Article 695g, Vernon’s Civil
          Statutes, and the employees of said political subdivisions are entitled to Social
          Security coverage.




Prepared by Jack Sparks
AssistanY Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W, V. Geppert
Pat Cain
Charles Edward Morris
Dyer Moore, Jr,

A: J’ CARUBBI. JR.
Staff Legal Assistant